Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment received June 14, 2021.  Claims 2, 7, 10, and 12-15 were amended.  Claims 1-20 are pending.
The amendment has overcome the previous rejections.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Shin et al. (US 2014/0103325 A1), which teaches organic electronic devices comprising anthracene derivatives (see par. 10) comprising a phosphorous containing group (see par. 13).  Shin et al. does not exemplify or anticipate compounds of instant formula 1.  Shin et al. teaches example compounds (see pages 3-5), which are the same as comparative compounds of the instant specification comparative examples.  See at least Shin et al. Formula 1-5 page 4, which is the same as the compound of instant Comparative example 4.  Applicant has shown in the instant experimental examples of the instant specification (see Table 4) that 9,10-substituted anthracene derivatives comprising the required phosphorous containing substituent of instant Formula 1 provide unexpectedly improved results of efficiency and performance over preferred compounds in the prior art.  Given the showing of persuasive comparative results over compounds of the prior art, the prior art is not considered to render obvious compounds of instant Formula 1 or devices including Formula 1 as claimed.
Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAWN L GARRETT/Primary Examiner, Art Unit 1786